DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 09/09/2022 with traverse of Group I, claims 1-9 & 14-20 for further examination. The restriction requirement between the two species is withdrawn per amendments to claim 14 and Applicants arguments being persuasive. Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 09/09/2022. 
The traversal is on the grounds that there does not appear to be any serious burden associated with examining all of the claims in a single application. This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing both a fluid ejection device and a digital dispenser may be found in CPC subclass B05C, subgroup 5/02 and CPC subclass G05B, subgroup 19/00, it is recognized that a fluid ejection device (CPC subclass B05C subject matter) and a digital dispenser (CPC subclass G05B subject matter) are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate classification and different field of search would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Furthermore, the restriction requirement was based Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP §806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for patentability because the combination has additional features which may be the be the inventive concept and the subcombination has utility by itself as a fluid ejection device. 
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the two inventions on the record.  Therefore, the requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/15/2022 is being considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “window” recited in claims 7-8 & 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 3 recites “at least one fluid ejection device” and line 8 recites “the at least one fluid ejection device”, however line 1 is drawn to a fluid ejection device, wherein it is unclear whether they are the same fluid ejection device or different fluid ejection devices and if they are the same it is unclear how the fluid ejection device of line 1 comprises itself. For examination purposes, examiner is interpreting “at least one fluid ejection device” in line 3 and “the at least one fluid ejection device” in line 8 as “the fluid ejection device”. To correct this problem, amend lines 3 & 8 to recite “the fluid ejection device”.
	As regards to claim 9, line 2 recites “the at least one fluid ejection device”, however claim 1, line 1 is drawn to a fluid ejection device, wherein it is unclear whether they are the same fluid ejection device or different fluid ejection devices and if they are the same it is unclear how the fluid ejection device of claim 1, line 1 comprises itself. For examination purposes, examiner is interpreting “the at least one fluid ejection device” in line 2 as “the fluid ejection device”. To correct this problem, amend line 2 to recite “the fluid ejection device”.
Claims 2-9 are rejected at least based on their dependency from claim 1.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-3, 9 & 14-16 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Slater et al. (US 6,039,211) hereinafter Slater.
	As regards to claim 1, Slater discloses a fluid ejection device (abs; fig 1-7), comprising:
a plate 10 comprising at least one nanowell 14 (abs; col 2, ln 12-46; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13 & 21); 
the fluid ejection device 66 comprising at least one die tube 80, the at least one die tube 80 comprising at least one nozzle 76 (abs; col 2, ln 62-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13 & 21); and 
an alignment device comprising carrier 67, base 68 & tracks 21, comprising: at least one light source (not shown, col 2, ln 61-col 3, ln 6 & col 3, ln 48-61) to pass light towards a reflective surface on the plate 10 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32); and
 at least one light sensor 70 positioned on the fluid ejection device 66 to receive reflected light from of the reflective surface on the plate 10 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32).
As regards to claim 2, Slater discloses a fluid ejection device (abs; fig 1-7), wherein at least one nozzle 76 of the fluid ejection device 66 is aligned with the at least one nanowell 14 of the plate 10 if the at least one light sensor 70 receives the reflected light (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32).
As regards to claim 3, Slater discloses a fluid ejection device (abs; fig 1-7), wherein the at least one light source (not shown, col 2, ln 61-col 3, ln 6 & col 3, ln 48-61) is to pass light towards the reflective surface associated with a die tube 80 formed into the fluid ejection device 66 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32).
As regards to claim 9, Slater discloses a fluid ejection device (abs; fig 1-7), wherein the at least one light source (not shown, col 2, ln 61-col 3, ln 6 & col 3, ln 48-61) is disposed on the fluid ejection device 66 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32).
As regards to claim 14, Slater discloses a fluid ejection device (abs; fig 1-7), comprising:
an alignment device comprising carrier 67, base 68 & tracks 21, comprising: at least one light source (not shown, col 2, ln 61-col 3, ln 6 & col 3, ln 48-61) to pass light towards a reflective surface on a plate 10, the plate 10 comprising at least one nanowell 14 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32); and 
at least one light sensor 70 positioned on the fluid ejection device 66 to receive reflected light from of the reflective surface on the plate 10 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32).
As regards to claim 15, Slater discloses a fluid ejection device (abs; fig 1-7), wherein at least one nozzle 76 of the fluid ejection device 66 is aligned with the at least one nanowell 14 of the plate 10 if the at least one light sensor 70 receives the reflected light (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32).
As regards to claim 16, Slater discloses a fluid ejection device (abs; fig 1-7), wherein the at least one light source (not shown, col 2, ln 61-col 3, ln 6 & col 3, ln 48-61) is to pass light towards the reflective surface associated with a die tube 80 formed into the fluid ejection device 66 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32).

11.	Claims 1-9 & 14-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Brenan et al. (WO 2006/036307) (cited in 02/15/2022 IDS) hereinafter Brenan.
As regards to claim 1, Brenan discloses a fluid ejection device (abs; fig 3-4), comprising: 
a substrate 10 comprising at least one nanowell 12 ([0003]-[0006]; fig 2-4); 
the fluid ejection device (see fig 3-4) comprising at least one die (1302/1502 and see fig 3), the at least one die (1302/1502 and see fig 3) in communication with at least one nozzle 301 ([0118]-[0128]; [0156]-[0170]; fig 2-4); and 
an alignment device (see fig 3-4) comprising: at least one light source ([0123]; [0168]) to pass light towards a reflective surface on the substrate 10([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15); and 
at least one light sensor 317 positioned on the fluid ejection device (see fig 3-4) to receive reflected light from of the reflective surface on the substrate 10 ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 2, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein at least one nozzle 301 of the fluid ejection device (see fig 3-4) is aligned with the at least one nanowell 12 of the substrate 10 if the at least one light sensor 317 receives the reflected light ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 4, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein the at least one light sensor 317 comprises two light sensors 317, and wherein the at least one nanowell 12 is aligned with at least one nozzle 301 of the fluid ejection device (see fig 3-4) in two dimensions when the two light sensors 317 receive the reflected light ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 5, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein the two different dimensions can comprise one of a pitch of the substrate 10 and a yaw of the substrate 10 ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 6, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein a single light source ([0123]; [0168]) provides the reflected light detected by both of the two light sensors 317 ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 7, Brenan discloses a fluid ejection device (abs; fig 3-4), further comprising a window 1320/1520 in a surface of the fluid ejection device (see fig 3-4), wherein the at least one light source ([0123]; [0168]) is positioned to pass light through the window 1320/1520 in the surface of the fluid ejection device (see fig 3-4) before the light is detected by the at least one light sensor 317 ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 8, Brenan discloses a fluid ejection device (abs; fig 3-4), further comprising a window in the at least one die (1302/1502 and see fig 3), wherein the at least one light source ([0123]; [0168]) is positioned to pass light through the window 1320/1520 in the at least one die (1302/1502 and see fig 3) such that the light is reflected from the reflective surface on the substrate 10 and directed to the at least one light sensor 317 when the at least one nanowell 12 is aligned with a nozzle 301 of the at least one die (1302/1502 and see fig 3) ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 9, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein the at least one light source ([0123]; [0168]) is disposed on the fluid ejection device (see fig 3-4) ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 14, Brenan discloses a fluid ejection device (abs; fig 3-4), comprising: 
an alignment device (see fig 3-4) comprising: at least one light source ([0123]; [0168]) to pass light towards a reflective surface on the substrate 10, the substrate 10 comprising at least one nanowell 12 ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15); and 
at least one light sensor 317 positioned on the fluid ejection device (see fig 3-4) to receive reflected light from a reflective surface on the substrate 10 ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 15, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein at least one nozzle 301 of the fluid ejection device (see fig 3-4) is aligned with the at least one nanowell 12 of the substrate 10 if the at least one light sensor 317 receives the reflected light ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 16, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein the at least one light source ([0123]; [0168]) is to pass light towards the reflective surface through a die (1302/1502 and see fig 3) formed into the fluid ejection device (see fig 3-4) ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 17, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein the at least one light sensor 317 comprises two light sensors 317, and wherein the at least one nanowell 12 is aligned with at least one nozzle 301 of the fluid ejection device (see fig 3-4) in two dimensions when the two light sensors 317 receive the reflected light ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 18, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein the two different dimensions can comprise one of a pitch of the substrate 10 and a yaw of the substrate 10 ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 19, Brenan discloses a fluid ejection device (abs; fig 3-4), wherein a single light source ([0123]; [0168]) provides the reflected light detected by both of the two light sensors 317 ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).
As regards to claim 20, Brenan discloses a fluid ejection device (abs; fig 3-4), further comprising a window 1320/1520 in a surface of the fluid ejection device (see fig 3-4), wherein the at least one light source ([0123]; [0168]) is positioned to pass light through the window 1320/1520 in the surface of the fluid ejection device (see fig 3-4) before the light is detected by the at least one light sensor 317 ([0118]-[0128]; [0156]-[0170]; fig 2-4, 13, 15).

Double Patenting
12. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

13.    Claims 1-9 & 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 US Pat. No. 11,278,928 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same device/system using different combinations of limitations within the claims.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717